                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                      JACKSONVILLE DIVISION


PAOLA CANAS, LINA POSADA,
JESSICA BURCIAGA, JAIME
EDMONDSON, and ROSIE JONES

     Plaintiffs,

v.                                           Case No. 3:16-cv-393-J-32JRK

FLASH DANCERS, INC.,

     Defendant.


BROOKE TAYLOR aka Brooke
Johnson, LAURIE ANN YOUNG,
MALU LUND, SARA
UNDERWOOD, and JAMIE
EASON aka Jamie Middleton,

     Plaintiffs,

v.                                             Case No. 3:16-cv-394-J-32JRK

M.T. PRODUCTIONS IN
JACKSONVILLE, INC.,

     Defendant.



                                 ORDER

     Plaintiffs are professional models. These consolidated cases concern two

adult entertainment clubs’ use of Plaintiffs’ images in advertisements without
their consent. The jury returned verdicts in favor of nine Plaintiffs. The cases

are now before the Court on several post-trial motions. (Docs. 119, 125, 126,

128, 138).

      The Second Amended and Consolidated Complaint alleges: violations of

the Lanham Act, 15 U.S.C. § 1125, for false advertising and false endorsement

(Counts I and II), statutory and common law misappropriation of name and

likeness (Counts III and IV), violations of Florida’s Deceptive and Unfair Trade

Practices Act (Count V), civil theft under Florida law (Count VI), and unjust

enrichment (Count VII). (Doc. 30). Counts V and VI were dismissed before trial.

(Doc. 50).

      The cases proceeded to trial the week of July 22, 2019, with the jury

returning verdicts in favor of nine Plaintiffs on Counts I–IV, and for Defendants

on Count VII. (Docs. 30, 99–107). During trial, at Plaintiffs’ request and with

Defendants’ consent, the Court dismissed with prejudice the claims against

Michael Tomkovich, the owner of the clubs, in his individual capacity. (Doc.

108). Additionally, the Court granted Plaintiffs’ Rule 50 motion for judgment as

a matter of law on Counts III and IV—the Florida law misappropriation

claims—against Defendants Flash Dancers, Inc. and M.T. Productions in

Jacksonville, Inc. Id. The jury determined the amount of damages on those

counts. (Docs. 99–107). The Court denied Defendants’ Rule 50 motion and their

renewed motion to exclude Plaintiffs’ expert Martin Buncher, who testified


                                       2
concerning a survey he conducted regarding consumer confusion and

deception—an element of the Lanham Act claims. (Doc. 108).

      After trial, Plaintiff Jaime Edmondson Longoria, 1 whose claims were not

sent to the jury because she was unwilling to attend trial, filed a notice

requesting that the Court set her claims for a three-day jury trial. (Doc. 125).

Additionally, Defendants filed an Amended Renewed Motion for Judgment as a

Matter of Law, (Doc. 126), to which Plaintiffs responded, (Doc. 132). Plaintiffs

filed a motion for fees and costs under the Lanham Act, (Doc. 119), which

Defendants oppose, (Doc. 127). Defendants also filed a Motion to Stay

Consideration of Plaintiffs’ Motion for Fees and Costs. (Doc. 128).

      I. PLAINTIFF EDMONDSON’S CLAIMS

      During the final pretrial conference, Plaintiffs Edmondson, Posada, and

Jones requested to testify via live video feed, claiming they could not attend

trial for various reasons. The Court permitted the parties to take pretrial video

depositions and stated that it would rule on their admissibility at trial. The

Court granted the use of Young and Posada’s depositions in lieu of live

testimony without objection. However, Defendants objected to the use of

Edmondson’s deposition in lieu of live testimony. After hearing argument, the


      1 Longoria is her married name. At different times, the parties have
referred to her as Longoria and as Edmondson. For this Order, the Court will
refer to her as Edmondson, as the parties did in their pending motions and
responses. (Docs. 125, 138).


                                       3
Court found that Edmondson’s deposition was inadmissible under Rule 32,

Federal Rules of Civil Procedure and Rule 802, Federal Rules of Evidence. (Doc.

136 at 20–28). At Plaintiffs’ request, and with Defendants’ consent, the Court

severed Edmondson’s claims and required the parties to “file a notice informing

the Court how they intend to proceed with Edmondson’s claims.” (Doc. 108).

After trial, Edmondson filed a notice requesting to proceed to a separate three-

day trial. (Doc. 125). Defendants oppose the request and seek dismissal of

Edmondson’s claims. (Doc. 138). Edmondson responded in opposition. (Doc.

140).

        Dismissing a claim with prejudice under Rule 41(b) for failure to

prosecute is only appropriate if: “(1) a party engages in a clear pattern of delay

or willful contempt (contumacious conduct); and (2) the district court

specifically finds that lesser sanctions would not suffice.” Betty K Agencies, Ltd.

v. M/V MONADA, 432 F.3d 1333, 1338 (11th Cir. 2005) (quoting World Thrust

Films, Inc. v. Int’l Family Entm’t, Inc., 41 F.3d 1454, 1456 (11th Cir. 1995)); see

Fed. R. Civ. P. 41(b). This sanction is more appropriate “where a party, as

distinct from counsel, is culpable.” Id.

        On December 6, 2018, the parties filed a notice stating that they agreed

to start trial “at any time convenient to this Court after April 1, 2019.” (Doc. 59)

(emphasis added). The Court then set the trial to begin on July 15, 2019. (Doc.

60). That Order states: “The parties are directed to notify the Court promptly


                                           4
of any development subsequent to the entry of this Order which would in any

way affect the trial of their case. . . .” Id. On April 30, 2019, the Court held a

telephone conference to inform the parties of a potential scheduling conflict

because of the Court’s criminal trial docket. (Doc. 65). During the call, the

parties informed the Court that the trial would likely take eight days, and the

Court informed the parties that it had reserved two weeks just in case.

      On May 17, 2019, the Court rescheduled the trial to begin with jury

selection on July 22, 2019 and trial to begin the following day. (Doc. 68). On

June 21, 2019, the parties filed their pre-trial statement and respective witness

lists. (Doc. 70). Edmondson was listed on Plaintiffs’ witness list. (Doc. 70-3). On

July 1, 2019, the Court conducted the final pretrial conference. At this hearing,

Plaintiffs’ counsel first raised the issue that three plaintiffs would be unable to

attend trial, and they requested to appear via live video feed. Plaintiffs’ counsel

explained that two of the models—Posada and Jones—were either pregnant or

nursing and lived abroad. As for Edmondson, Plaintiffs’ counsel stated:

“because this trial was postponed a week later, she already had travel plans

that she can’t reschedule.” 2




      2 In several places, the Court quotes statements made at hearings or trial
without citing them. In those instances, the Court is relying on the unpublished
transcript which does not appear on the docket because neither party has
ordered it.


                                        5
      The Court immediately informed Plaintiffs of its skepticism regarding

Edmondson’s alleged unavailability, stating:

      [Edmondson, who] has vacation I’m not so excited about. I mean
      . . . one could argue that if it’s important enough to have a case in
      federal court, that you might show up
      ....
      I can understand if you can’t show up, and then it really is . . . a
      problem. And it sounds like maybe the first two of your cases
      [Posada and Jones] would qualify. [Edmondson] I’m a little less
      clear on. . . .

The Court expressed its displeasure in not learning about a plaintiff’s trial

conflict until the final pretrial conference. Plaintiffs’ counsel responded:

       MS. KHOMIAK: Well, we tried to get her to move things around
       and she wasn’t able to.
       THE COURT: She wasn’t able to or she won’t?
       MS. KHOMIAK: She wasn’t able to. She also has two kids. And
       she has to be in three states that same week. So, in all honesty,
       Your Honor, I tried really hard with her to see if anything can be
       done, if we can just fly her in, and she can’t move it.
       THE COURT: Right. And what I’m saying to you is that . . .
       everybody has priorities. And sometimes it indicates that she’s not
       necessarily all that concerned or interested in this case in federal
       court, not enough to change her plans. And that’s what I’m trying
       to figure out.
       ....
       THE COURT: She could be here the week of the 15th, but she
       can’t be here the week of the 22nd?
       MS. KHOMIAK: Yes.
       THE COURT: And what’s the reason for that?
       MS. KHOMIAK: So she resides in Arizona.
       THE COURT: Yes.




                                         6
      MS. KHOMIAK: And she has two young children. Her husband
      plays professional [baseball], so he’s away from home a lot of the
      times.
      ....
      MS. KHOMIAK: . . . . And so he’s . . . at practice a lot of times so
      she’s taking care of the kids by herself. And so she’s bringing them
      to see him for the first time in a long time in the beginning of the
      week, and then she’s traveling to Georgia with the kids in the
      middle of the week, on Wednesday, and then she’s traveling to
      England on that Friday.


The Court allowed the parties to take video depositions of all three witnesses

and explained that Edmondson would have to more fully explain the reasoning

for her absence for the Court to find her unavailable.

      After jury selection, the parties provided the transcript of Edmondson’s

deposition so the Court could make a ruling on its admissibility. After reviewing

the transcript, the Court expressed concern that Edmondson’s testimony did

not demonstrate that she was able to attend trial the week before, despite her

counsel’s claim that delaying trial by a week caused Edmondson’s

unavailability. In fact, Edmondson made clear in her deposition that her travel

plans were set in November 2018, and she would not have come to trial the

week of July 15, 2019, in any event.

      The following day, the Court stated that it had a difficult decision related

to Edmondson because her professed reasons for unavailability did not add up.

The Court told the parties that if it did not find unavailability, then Plaintiffs




                                        7
would have to decide to try the case without her or dismiss her without

prejudice. The Court took the matter under advisement.

      On the third day of trial, the Court heard additional argument on the

issue. It then made its ruling:

             So the plaintiffs seek to introduce three plaintiffs’
      depositions in this case, claiming that each of the three plaintiffs
      are unavailable for trial.
             Two of those plaintiffs, Ms. Jones and Ms. Posada, live and
      work internationally and cannot travel because they’re either
      pregnant or have infant children and are the sole caregiver at this
      time.
             The Court has granted the use of their depositions in lieu of
      live testimony without objection and under Rule 32.
             However, the defendants do object to the use of Ms.
      Longoria’s [Edmondson’s] deposition. She lives in Scottsdale,
      Arizona, with her two children. Her husband plays professional
      baseball. I presume for the San Francisco Giants, because that’s
      where he’s residing during the season.
             . . . Ms. Longoria testified in her deposition as to what her
      basis for unavailability was . . . she was going to San Francisco to
      see her husband with the children, and then she was flying, this
      week, to Georgia – not explained why . . . then on to London,
      England, and had preexisting travel plans that could not be
      changed.
             . . . I have the transcript of the final pretrial conference in
      which counsel for the plaintiff indicated that . . . Ms. Longoria
      couldn’t appear because, when the Court postponed the trial to a
      week later, she already had travel plans that she could not
      reschedule.
             Originally I did have the trial set for July 15th. I did have to
      move it a week because of criminal matters. And so that was . . .
      one of the bases for unavailability. Actually, it was the only basis
      that counsel argued at the final pretrial conference. Today I’ve
      gotten a little additional argument.
             The point of the matter is, when you read Ms. Longoria’s
      deposition, there does not appear to be any support for the idea
      that she actually was planning to come on July 15th, and it was


                                         8
. . . only the Court’s change of the trial date that . . . interfered with
her ability to come.
         In fact, I think a fair reading of her deposition testimony is
that, as far back as November of 2018, she sets her travel schedule
and was unable, and I would say unwilling, to change her schedule
to come to the trial.
         Indeed, it was not apparent from the testimony from Ms.
Longoria that she ever really intended to come to the trial or that
there . . . was any time that would have been available to her, no
matter when the Court had set the case for trial.
         And I will note that even though the change was made to the
week of July 22nd, it was done quite a while ago, and obviously
plans could have been changed if . . . Ms. Longoria had wanted to
do so.
         [A]lso, the facts of the deposition disclose that Ms. Longoria
does not have any financial handicap in order to be able to travel
to Jacksonville, nor did child care appear to be an issue, although
she cited child care -- I think she has a four- and a six-year-old --
and the inability to leave them or to travel with them -- it appeared
for all the world that, in fact, her children were traveling with her
this week to Georgia and then on to England. And so that does not
appear . . . to really bear up under analysis either.
. . . . [Court reviews rules and caselaw]
       However, of the cases the Court reviewed on this issue, it
found none that allowed a plaintiff to use a deposition in lieu of
live testimony based solely on inconvenience of having to travel to
testify. There doesn’t appear to be any Eleventh Circuit cases on
the point.
       Other cases -- other plaintiffs in this case -- and I think this
was telling.
       Other plaintiffs in this case, at obvious sacrifice to
themselves, their schedule -- one of them missed an anniversary,
one of them had a disabled child, another mother was nursing and
brought her child with her.
       They understood the importance of being here; that is, if
you’re a plaintiff in a federal lawsuit and the case goes to trial,
that, really barring . . . any extreme situation, you know, you have
to be here, even though it’s not the most convenient thing in the
world.
       I suppose all of these plaintiffs must have known when they
filed a case in Jacksonville, Florida that some day they might have

                                    9
      to come to Jacksonville in order to testify or to participate in their
      own case.
            And it just appears that Ms. Longoria doesn’t really think
      that that’s necessary. . . . I couldn’t really discern anything that
      would indicate that she was willing to . . . make that decision to
      come here and . . . testify . . . .
      ....
             And so I am really reluctant to disallow a plaintiff who has
      filed a case in this court, who has a legal position that deserves to
      be heard -- I am very reluctant. And, you know, I understand the
      family issue. And I would be sympathetic to that if it was different.
             I understand the inconvenience of it, which these other
      plaintiffs managed to overcome.
             I’ve also demonstrated, I think, that in an appropriate
      circumstance, that is, the deposition we just saw, or the deposition
      of Ms. Jones, that . . . I would make the unavailability finding.
             But . . . I think it would be honoring the [unavailability] rule
      in the breach if I were to extend that to Ms. Longoria in these
      circumstances.
             And so even though I am reluctant to disallow her deposition
      testimony in lieu of . . . trial testimony -- and I leave open the door
      that if she wants to fly here tomorrow and testify, I’d be happy to
      hear from her. But . . . I’m going to sustain the objection to the trial
      use of her deposition testimony.

(Doc. 136 at 20–26).

      Following the ruling, Plaintiffs originally asked that Edmondson’s claims

be dismissed, but then asked that they be severed instead. The Court

responded: “Let’s just say that Ms. Longoria’s case will not be presented to the

jury for [its] consideration. Her case is not dismissed. It’s just not going to be

presented, and that post trial we’ll determine the appropriate legal vehicle to

determine how to proceed in her case.” Id. at 28. The trial concluded four days

later and Edmondson did not testify.



                                         10
      Now, Edmondson asks the Court to schedule her a separate three-day

jury trial. (Doc. 125). This request surprised the Court—I assumed that having

decided not to go forward with her case at trial, either with or without her

testimony, that she would dismiss her case. After being unwilling to attend her

original trial because it did not fit her travel schedule, Edmondson wants the

Court, members of a new jury, Defendants, as well as the trial witnesses, to

spend substantial time and resources to reconvene for her trial, at her

convenience. This, the Court will not do.

      Edmondson’s conduct demonstrates a clear pattern of delay and disregard

for the Court and other parties involved in her case, equivalent to contempt.

Betty K, 432 F.3d at 1338. She was never willing to attend trial, and although

her counsel’s inaccurate statements about why she would not come did not help

the situation, it was Edmondson’s personal conduct that created the pattern of

delay. See id. (stating that dismissal with prejudice is more appropriate where

it is the party, and not her counsel, that is culpable).

      Additionally, no lesser sanction is appropriate. The only way to adjudicate

Edmondson’s claims is via trial, but Edmondson was given a trial—she chose

not to come. She could also have asked to submit her claims to the jury without

her testimony, as has been done in similar cases, but she elected not to do so.

See Doc. 140 at 3 (explaining that in Edmondson v. Velvet Lifestyles, LLC, No.

1:15-cv-24442-Martinez/Louis (S.D. Fla. Aug. 27, 2019), the court permitted


                                        11
non-testifying plaintiffs’ cases to proceed to the jury). 3 Thus, Edmondson’s

claims are due to be dismissed.

      II.    DEFENDANTS’         AMENDED         RENEWED         MOTION       FOR

JUDGMENT AS A MATTER OF LAW

      Defendants’ renewed motion for judgment as a matter of law makes two

primary arguments: (1) that Plaintiffs’ expert Martin Buncher’s testimony and

survey is so flawed that it, standing alone, is insufficient evidence of consumer

confusion; and (2) Shawn Hopper, a graphic designer who created the

advertisements containing Plaintiffs Posada and Young’s images, was an

independent contractor and, therefore, Defendants cannot be liable for his

offending work.

      A Court should grant a Rule 50 motion if it finds that “a reasonable jury

would not have a legally sufficient evidentiary basis to find for the party on that

issue . . . .” Fed. R. Civ. P. 50(a)(1). “Judgment as a matter of law is appropriate

only if the facts and inferences point overwhelmingly in favor of one party, such

that reasonable people could not arrive at a contrary verdict.” Luxottica Grp.,

S.p.A. v. Airport Mini Mall, LLC, 932 F.3d 1303, 1310–11 (11th Cir. 2019)

(quotation marks omitted) (quoting Equal Emp’t Opportunity Comm’n v. Exel,

Inc., 884 F.3d 1326, 1329 (11th Cir. 2018)). “[The Court] consider[s] all the



      3   Edmondson was also a plaintiff in that case and did not appear at trial.


                                        12
evidence, and the inferences drawn therefrom, in the light most favorable to the

nonmoving party.” Id. (quotation marks omitted). “[The Court] will not second-

guess the jury or substitute [its] judgment for [the jury’s] judgment if its verdict

is supported by sufficient evidence.” Id. (quotation marks omitted).

      A. Buncher’s Testimony Regarding Consumer Confusion

      This is the third time the Court has been asked to review Buncher’s

survey. (See Docs. 50, 108). In its prior rulings, the Court found that

Defendants’ arguments went to the weight of Buncher’s testimony, not its

admissibility—i.e. it is a jury question. The Court submitted the case to the jury

with proper instructions (Doc. 98 at 9–13), and Defendants adequately exposed

the significant weaknesses in Buncher’s testimony on cross-examination.

Nonetheless, the jury chose to credit him. Viewing the evidence in the light most

favorable to Plaintiffs, the Lanham Act claims were properly submitted to the

jury. Luxottica Grp., 932 F.3d at 1310–11.

      B. Posada and Young’s Claims

      Defendants argue that Posada and Young’s claims should be dismissed

because the evidence demonstrates that Hopper created the offending

advertisements with their images, and he was an independent contractor who

was not under Defendants’ control. (Doc. 126 at 20–25). This argument fails.

“Section 43(a) [of the Lanham Act, 15 U.S.C. § 1125,] provides a strict liability

tort cause of action.” Vector Prods., Inc. v. Hartford Fire Ins. Co., 397 F.3d 1316,


                                        13
1319 (11th Cir. 2005). This is true even where the criminal conduct of third

parties results in a defendant’s false advertising. Phoenix of Broward, Inc. v.

McDonald’s Corp., 489 F.3d 1156, 1168 (11th Cir. 2007), abrogated on other

grounds by Lexmark Int’l, Inc. v. Static Control Components, Inc., 572 U.S. 118

(2014).

      The evidence showed that Hopper was acting on Defendants’ behalf when

he posted the advertisements on Defendants’ social media pages and websites.

In any event, regardless of who posted the advertisements, Defendants are

strictly liable for the content if it violates § 1125(a). See Vector Prods., 397 F.3d

at 1319.

      III. PLAINTIFFS’ MOTION FOR FEES AND COSTS

      A. Attorneys’ Fees

      Plaintiffs who succeed under § 43(a) of the Lanham Act (15 U.S.C.

§ 1125(a)) are entitled to recover their costs, and “[t]he court in exceptional

cases may award reasonable attorney fees to the prevailing party.” 15 U.S.C.

§ 1117(a). “[A]n ‘exceptional’ case is simply one that stands out from others with

respect to the substantive strength of a party’s litigating position (considering

both the governing law and the facts of the case) or the unreasonable manner

in which the case was litigated.” Octane Fitness, LLC v. ICON Health &

Fitness, Inc., 572 U.S. 545, 554 (2014) (explaining the criteria for awarding

attorneys’ fees under an identical provision in the Patent Act); see also Tobinick


                                         14
v. Novella, 884 F.3d 1110, 1118 (11th Cir. 2018) (extending the Octane

framework to Lanham Act cases). “District courts may determine whether a

case is ‘exceptional’ in the case-by-case exercise of their discretion, considering

the totality of the circumstances.” Octane, 572 U.S. at 554. However, “[a] case

will not qualify as exceptional under the Lanham Act merely because one side

has zealously pursued or defended its claim, especially on an issue with no

directly controlling precedent.” Tobinick, 884 F.3d at 1119.

      Plaintiffs argue this case is “exceptional” because of both the substantive

strength of their litigating position and Defendants’ manner of litigating the

case. (Doc. 119 at 9, 11). Plaintiffs are incorrect regarding the substantive

strength    of   their   litigating   position.   Although     Plaintiffs’   Florida

misappropriation claims were very strong (the Court granted Plaintiffs’ Rule 50

motion at the close of the evidence), those claims do not qualify for attorneys’

fees. Plaintiffs’ Lanham Act claims were not “exceptional.” Defendants raised

valid arguments attacking a necessary element of a Lanham Act claim—

consumer confusion. Although Defendants did not hire their own consumer

confusion expert, they relied on Plaintiffs’ inability to produce anyone who was

actually confused by the advertisements and weaknesses in Buncher’s survey,

report, and testimony. While the Court has determined that the Lanham Act

claims were sufficient to support the jury’s verdict in Plaintiffs’ favor, this does

not equate to the case being “exceptional.” Simply put, the substantive strength


                                        15
or weakness of each party’s litigation position on the Lanham Act claims was

not “exceptional.”

      Next, Plaintiffs contend that Defendants’ litigation conduct renders this

case exceptional. Plaintiffs assert that Defendants engaged in “gamesmanship.”

(Doc. 119 at 14). Plaintiffs argue that Defendants’ insurance adjuster, John

Curtis, “refused to participate in any meaningful discussions” during the initial

mediation where a third case, which was originally part of this consolidated

action, was settled with a different insurance company. Id. at 13. Additionally,

Plaintiffs assert that Curtis’s sole intention in calling off the original settlement

was to “harm Plaintiffs financially.” Id. at 14. Lastly, Plaintiffs contend that

Defendants’ attorney stipulated to the authentication of the allegedly offending

advertisements, but then reneged and stated he had no authority to sign the

stipulation. Id. at 14–15.

      None of these actions, individually or collectively, render this case

“exceptional.” Although the Court found Mr. Curtis to be off-putting, (see Docs.

53, 55-1–55-6, 57-1–57-4), that is of no moment. The Court determined that the

parties did not have a meeting of the minds in reaching their original settlement

because each party had a different but “reasonable interpretation[] of the

negotiations.” (Order Denying Motion to Enforce Settlement Agreement, Doc.

58 at 2). Refusing to settle and putting a plaintiff to its burden is not an

exceptionally unreasonable manner of litigating this Lanham Act case. See


                                         16
Tobinick, 884 F.3d at 1119 (finding that a case is not exceptional “merely

because one side has zealously pursued or defended its claim.”). Thus, Plaintiffs’

motion for attorneys’ fees is due to be denied.

      B. Costs

      A portion of Plaintiffs’ costs are due to be granted. “When . . . a violation

under section 1125(a) . . . shall have been established in any civil action arising

under this chapter, the plaintiff shall be entitled, . . . subject to the principles

of equity, to recover . . . the costs of the action.” 15 U.S.C. § 1117(a). Further,

Rule 54, Federal Rule of Civil Procedure, allows costs to the prevailing party.

“A statute awarding ‘costs’ will not be construed as authorizing an award of

litigation expenses beyond the six categories listed in §§ 1821 and 1920, absent

an explicit statutory instruction to that effect.” Rimini St., Inc. v. Oracle USA,

Inc., 139 S. Ct. 873, 878 (2019). The district court has the discretion to tax as

costs those items listed in § 1920, but it cannot tax as costs items not

enumerated. Crawford Fitting Co. v. J. T. Gibbons, Inc., 482 U.S. 437, 441–42

(1987).

          Plaintiffs seek $47,324.05 in costs: $800 in fees of the Clerk, $766.92 in

fees for service of summons and subpoena, $7,349.70 in fees for transcripts

necessarily obtained for use in the case, $1,874.93 in fees and disbursements

for printing, $22,921.50 in witness fees, and $13,611 in other costs. (Doc. 119-5




                                          17
at 2). Defendants argue that the Court should award only $8,566.67 in costs.

(Doc. 127 at 19).

      The Court finds Plaintiffs’ current filings inadequate to determine costs.

Thus, Plaintiffs shall file a renewed motion for costs that identifies the legal

basis for each request and the amount sought for each category of reimbursable

costs with clear and legible documentation to support those costs. 4

      Accordingly, it is hereby

      ORDERED:

      1.      Defendants’ Motion to Dismiss or, Alternatively, for Judgment as a

Matter of Law (Doc. 138) is GRANTED as stated herein and is otherwise moot.

Plaintiff Jaime Edmondson’s claims are dismissed with prejudice under

Rule 41(b).

      2.      Defendants’ Amended Renewed Motion for Judgment as a Matter

of Law (Doc. 126) is DENIED.

      3.      Plaintiffs’ Motion for Fees and Costs (Doc. 119) is GRANTED in

part, DENIED in part, and DEFERRED in part:

              a. Plaintiffs’ motion for attorneys’ fees is DENIED.

              b. Plaintiffs’ motion for costs is GRANTED in that Plaintiffs are

                 entitled to an award of costs. However, Plaintiffs are required to


      4For example, Plaintiffs filed a receipt, Doc. 119-5 at 14, where more
than half is face down and, thus, unreadable.


                                         18
               supplement their motion so the Court can determine the proper

               amount.

      4.     Defendants’ Motion to Stay Consideration of Plaintiffs’ Motion for

Fees and Costs and Request to Make Adversary Submission on Amount of

Plaintiffs’ Fees and Costs after Entitlement is Determined, (Doc. 128), is

GRANTED in part as explained herein. The Motion is otherwise denied.

      5.     Not later than February 28, 2020, Plaintiffs shall file a renewed

motion for costs with a memorandum of law that includes citations to

authorities to support its proposed costs as well as legible supporting

documentation for those costs. In so doing, Plaintiffs should carefully review

Defendants’ arguments in opposition. See Doc. 127 at 14–19.

      6.     Not later than March 16, 2020, Defendants shall file a response to

Plaintiffs’ renewed motion for costs.

      DONE AND ORDERED in Jacksonville, Florida this 6th day of

February, 2020.




                                                TIMOTHY J. CORRIGAN
                                                United States District Judge
jb
Copies to:

Counsel of record




                                        19
